DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US Patent Application Publication No. US 20190038106 A1).
Regarding claim 1, Jang discloses A cleaning robot (Figure 1), comprising a main body (Figure 1:30) and a cleaning module (Figure 3:40); 
the cleaning module including: 
a box body (Figure 3:42), the box body comprising a first connector (Figure 3:415); 
at least one driving mechanism (Including Figure 23:414), the at least one driving mechanism positioned on a bottom surface (See Figure 24, connections 435 & 436 are part of the driving mechanism) of the box body, electrically connected to the first connector (Paragraph [0124], mop motor 61 provides power to the entire driving mechanism), and comprising at least one drive shaft (Figure 23:414); and 
at least one rotating plate assembly (Figure 1:41a,41b), each rotating plate assembly connected to a corresponding drive shaft (Figure 23:414) of the at least one driving mechanism and comprising a cleaning surface (Figure 2:41), and the cleaning surface configured to rotate (Paragraph [0036]), under the drive of the corresponding drive shaft to clean a to-be cleaned surface; 
the main body (Figure 1:30) including: 
a second connector (Figure 4:65); the box body detachably positioned (Paragraph [0050]) on the main body, such that the first connector is connected to or disconnected to the second connector.  
Regarding claim 2, Jang discloses the cleaning robot of claim 1, wherein the bottom surface of the box body defines at least one groove (Figure 24:434, Paragraph [0153]) configured to receive the at least one driving mechanism (when assembled, the groove 434 receives the driving mechanism).
Regarding claim 4, Jang discloses the cleaning robot of claim 1, wherein the at least one rotating plate assembly comprises two rotating plate assemblies (Figure 1:41a,41b), and the two rotating plate assemblies are positioned side by side (Figure 4, mops are side by side); and 
the at least one driving mechanism comprises two driving mechanisms (Including Figure 23:414), each driving mechanism is corresponding to a respective one of the two rotating plate assemblies (Figure 1:41a,41b), and each driving mechanism comprises one drive shaft (Figure 23:414).
Regarding claim 12, Jang discloses the cleaning robot of claim 1, wherein the cleaning module further comprises a dust collector (Figure 1:50) positioned on the sidewall (annotated below) of the box body (Figure 2:42) and cooperating (Paragraph [0044], same driving wheel) with the box body to define a dust chamber (Figure 2:53), and the dust collector defines an inlet (Figure 2:51, dust collecting roller).

    PNG
    media_image1.png
    598
    632
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,5-7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent Application Publication No. US 20190038106 A1) as applied to claim 1 above, in view of Zhang (WIPO No. 2018149311 A1) .
Regarding claim 3, Jang discloses the cleaning robot of claim 1, 
each rotating plate assembly comprises: 
a rotary plate (Figure 23:412) connected to the corresponding drive shaft (Figure 23:414), the rotary plate comprising a first surface (annotated below) facing the at least one driving mechanism and a second surface (annotated below) opposite to the first surface, the first surface defining an annular recess (Figure 23:412a) corresponding to a respective one liquid outlet (Figure 22:413) in position (Paragraph [0120]), the annular recess comprising a bottom defining a plurality of through holes (Paragraph [0171], plurality of water supply holes 412a); and 
a cleaning component (Figure 3:411) positioned on the second surface (annotated below) of the rotary plate, and the cleaning surface (Figure 2:41), formed on a surface of the cleaning component facing away from the rotary plate. 

    PNG
    media_image2.png
    419
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    578
    media_image3.png
    Greyscale

Jang does not disclose wherein the box body defines a liquid cavity for storing a cleaning liquid, and the bottom surface of the box body defines at least one liquid outlet, and each liquid outlet communicates with the liquid cavity and is configured to output the cleaning liquid.
Zhang teaches wherein the box body (See Figure 5, annotated below) defines a liquid cavity (Figure 1:300) for storing a cleaning liquid (Detailed Description, Paragraph 3), and the bottom surface (See Figure 5:310), of the box body defines at least one liquid outlet (Figure 5:310), and each liquid outlet communicates (Paragraph 6, the water tank 300, rag assembly 400 and water tank base/discharge mechanism 310 are connected) with the liquid cavity and is configured to output the cleaning liquid.

    PNG
    media_image4.png
    330
    679
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang, with Zhang wherein the box body defines a liquid cavity for storing a cleaning liquid, and the bottom surface of the box body defines at least one liquid outlet, and each liquid outlet communicates with the liquid cavity and is configured to output the cleaning liquid, in order to provide cleaning liquid directly to the floor or to the rotating plate assembly for scrubbing. 
Regarding claim 5, Jang discloses the cleaning robot of claim 4, wherein the bottom surface of the box body defines two grooves (Figure 23:434) spaced apart from each other, and each groove receives (See Figure 23) a respective one of the two driving mechanisms (Figure 23:414).
Regarding claim 6, Jang discloses the cleaning robot of claim 5, a receiving cavity (annotated below) separated from the liquid cavity (Figure 15:81) and communicating with the two grooves (Figure 23:434), parts of the two driving mechanisms (Figure 23:414) are received in the receiving cavity. Furthermore, Jang does not disclose wherein the box body further defines: a liquid cavity for storing cleaning liquid.

    PNG
    media_image5.png
    331
    479
    media_image5.png
    Greyscale

Zhang teaches the cleaning robot, wherein the box body (annotated above) further defines:   
a liquid cavity (Figure 1:300) for storing cleaning liquid  (Detailed Description, Paragraph 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang, with Zhang wherein the box body defines a liquid cavity for storing a cleaning liquid, and the bottom surface of the box body defines at least one liquid outlet, and each liquid outlet communicates with the liquid cavity and is configured to output the cleaning liquid, in order to provide cleaning liquid directly to the floor or to the rotating plate assembly for scrubbing. 
Regarding claim 7, Jang as modified discloses the cleaning robot of claim 6, wherein the bottom surface (annotated below) of the box body defines two liquid outlets (Figure 22: opening of 441 and 443), and each liquid outlet communicates with the liquid cavity (Figure 15:81) and is configured to output the cleaning liquid; and 
each rotating plate assembly comprises: 
a rotary plate (Figure 23:412) connected to the corresponding drive shaft (Figure 23:414), the rotary plate comprising a first surface (annotated above) facing the two driving mechanisms (Including Figure 23:414) and a second surface (annotated above) opposite to the first surface, the first surface defining an annular recess (annotated below) corresponding to a respective one of the two liquid outlets (Figure 22: opening of 441 and 443) in position, and the annular recess comprising a bottom defining a plurality of through holes (Paragraph [0171], plurality of water supply holes 412a); and 
a cleaning component (Figure 3:411) positioned on the second surface (annotated above) of the rotary plate, and the cleaning surface (Figure 2:41), formed on a surface of the cleaning component facing away from the rotary plate. 

    PNG
    media_image6.png
    368
    540
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    368
    540
    media_image7.png
    Greyscale


Regarding claim 11, Jang as modified discloses the cleaning robot of claim 4, wherein each of the two rotating plate assemblies comprises: 
a rotary plate (Figure 23:412) connected to the corresponding drive shaft (Figure 23:414), the rotary plate comprising a first surface (annotated above) facing the two driving mechanisms (See Figure 23:414) and a second surface (annotated above) opposite to the first surface; and 
a cleaning component (Figure 3:411) positioned on the second surface of the rotary plate, and an edge of the cleaning component extending out of an edge of the rotary plate; 
two cleaning components (Paragraph [0038]) of the two rotating plate assemblies being positioned side by side and in contact (See Figure 8:41a,41b; the plates are in contact, therefore the cleaning components are in contact).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US Patent Application Publication No. US 20190038106 A1) as applied to claim 1 above, in view of Ishimi (Foreign Patent Application Publication No. CN 109844625 B) and further in view of Motooka (Foreign Patent Application Publication No. CN 102955291 B).
Regarding claim 19, Jang discloses the cleaning robot of claim 1, wherein the main body comprises a chassis and a cover assembly (Figure 1:31,32) positioned on the chassis. Furthermore, Jang discloses an image sensor (Figure 9:25). 
Jang does not disclose and the cover assembly comprises: 
a substrate; 
a panel; and 
a light source positioned between the substrate and the panel.
Ishimi teaches 
a substrate (Figure 2:13); 
a panel (Figure 1:2); and 
a light source (Figure 2:11) positioned between the substrate and the panel (See Figure 2 exploded view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Ishimi, a display device having a substrate, a panel; and a light source positioned between the substrate and the panel in order to provide a single light guide plate and sensing mechanism that guides the robot in dark spaces. 
Regarding claim 20, Jang as modified discloses the cleaning robot of claim 19. Furthermore, Jang does not disclose wherein the light source comprises a plurality of circuit boards and a plurality of light-emitting components, and at least one of the light-emitting components is positioned on each circuit board.
Ishimi discloses wherein the light source (Figure 2:11) comprises a plurality of light-emitting components (Paragraphs 3&5, a plurality of light sources are provided). Furthermore, Ishimi does not disclose wherein the light source comprises a plurality of circuit boards and a plurality of light-emitting components, and at least one of the light-emitting components is positioned on each circuit board.
Motooka teaches wherein the light source (Figure 1:26) comprises a plurality of circuit boards (Figure 1:22&28, wiring substrates with a plurality of circuit chips 26) and a plurality of light-emitting components (Figure 1:30&26, light guide plates and light-in areas), and at least one of the light-emitting components is positioned on each circuit board (Figure 1:26 is partially located on the wiring substrates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Ishimi and Motooka, in order to improve the controller’s control signal accuracy, and thus location accuracy of the cleaning robot.  
Allowable Subject Matter
Claims 8-10, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the following is a statement of reasons for the indication of allowable subject matter: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an air pump mechanism positioned in the receiving cavity, and the air pump mechanism comprising: an air pump received in the receiving cavity and electrically connected to the first connector; and an air channel communicating with the air pump, the air channel running through a partition wall between the liquid cavity and the receiving cavity, and communicating with the liquid cavity. 
The prior art of Zhang, A (Foreign Patent Application Publication No. CN 108720742 A) teaches it was known in the art to have an air pump mechanism (See Figure 1:5&6), an air pump (Figure 1:6), an air channel (Figure 1:8, conduit tightly connected with the air pump) and liquid cavity (Figure 7:7, water tank). However, the prior art teaches the air pump mechanism positioned in the main body of the cleaning robot and does not teach an air pump mechanism positioned in the receiving cavity. 
Claims 9 and 10 are thus allowable due to dependency on claim 8. 
Regarding claim 13, the following is a statement of reasons for the indication of allowable subject matter: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have the light emergent part comprising a top surface and a side surface connected to the top surface, and the side surface comprising a light reflection slope configured to reflect the light toward the top surface. 
The prior art of Ishimi (Foreign Patent Application Publication No. CN 109844625 B) teaches it was known in the art to have 
a substrate (Figure 2:13); 
a light source (Figure 1:1) positioned on the substrate and configured to emit light (Structure of Surface Light Source Device: Paragraph 2); and 
a light guide plate (Figure 2:10) positioned on the substrate, the light guide plate comprising a light incidence part (Structure of Surface Light Source Device: Paragraph 2, lines 4-5), a conduction part (Figure 2:14, Structure of Surface Light Source Device, Paragraph 5), and a light emergent part (Structure of Surface Light Source Device, Paragraphs 1&5, light travels through prism sheet 16 which causes an emergent ray), and the conduction part being connected to the light incidence part and the light emergent part (See Figure 2 exploded view); 
the light incidence part being positioned correspondingly to the light source and configured to receive the light (Structure of Surface Light Source Device, Paragraphs 1 & 2, the light source includes the light guide plate which guides the light incident into the light guide plate and to the light emitting surface); 
the conduction part being configured to transmit the light to the light emergent part (See Figure 3B for the path of light from light source 11 upward); and does not teach the light emergent part comprising a top surface and a side surface connected to the top surface, and the side surface comprising a light reflection slope configured to reflect the light toward the top surface.
Claims 14-18 are thus allowable due to dependency on claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723